Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “in a viscosity range between 107 dPa·s and 1010 dPa·s, matched so that temperatures at which the first and second glass sheets have a same viscosity only differ from each other by not more than 50⁰C”, but it is not clear if Applicant is intended to recite a test with hypothetical viscosities, or if the glasses must have the claimed viscosities (i.e., it is not clear if Applicant is reciting a test, in which glasses are heated and/or cooled into the viscosity range and the temperatures compared, or if the glasses must be at the claimed viscosities to meet the present claim). In the interest of compact prosecution, the claim will be interpreted as reciting a hypothetical viscosity.
Claim 8 recites “enriched in sodium and depleted in lithium”, but it is not clear what amounts of sodium relative to lithium correspond to “enriched” or “depleted”. In the interest of compact prosecution, the claim will be interpreted as reciting a surface which has more sodium and less lithium compared to a bulk.
Claim 21 recites “a chemically toughened glass sheet substantially due to” which is grammatically incorrect in such a manner as to render the claim indefinite. It is not clear what property is being modified by the term “substantially”. In the interest of compact prosecution, the claim will be interpreted as reciting a substantially chemically toughened glass sheet.
Claims 2-21 are rejected as indefinite due to dependence on indefinite claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 15, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 recites “the compressive stress is at most 600 MPa”, with no lower bound recited. However, claim 5, from which claim 6 depends, has a lower bound of “at least 150 MPa”. Therefore, claim 6 improperly broadens the range of compressive stress past claim 5.
Claim 15 recites a zebra angle, but there is no thickness specified. However, claim 14, from which claim 15 depends, recites a zebra angle at a specific thickness. Therefore, as claim 15 redefines the zebra angle without limit to thickness, claim 15 improperly broadens past claim 14.
Claim 17 recites “the ring-on-ring bending strength is more than 600 MPa”, with no upper bound recited. However, claim 16, from which claim 17 depends, has a lower bound of “more than 150 MPa”. Therefore, claim 17 improperly broadens the range of ring-on-ring bending strength past claim 16.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cites et al  (US 2015/0314571 A1).
With regards to claim 1, Cites discloses a glass laminate (i.e., laminated glass pane) comprising an external glass sheet (i.e., a first glass sheet), an internal glass sheet (i.e. a second glass sheet) and a thermoplastic polymer interlayer (i.e., polymeric layer) located therebetween, the internal glass sheet having a thickness of, for example, 1 mm (i.e., within the claimed range of at least 0.3 mm and at most 1.5 mm), the thermoplastic polymer interlayer having a thickness of, for example 1 mm (i.e., within the claimed range of at least 0.5 mm and at most 1.7 mm), the glass sheets being formed from an alkali aluminosilicate glass composition containing Li2O (i.e., the glass sheets are made from lithium aluminum silicate glass) (Cites: para. [0026], [0032]-[0033], [0037], and [0046]-[0047]; Fig. 1). With regards to the claimed matching viscosity range and temperature difference, paragraph [0062] of the present specification discusses the presence of “unavoidable manufacturing variations due to technical reasons”. In other words, the term “differ” recited in the claim includes such compositions which are “substantially the same” and are produced only due to differences of “no more than 0.2 percentage points”. As best understood, the claim includes any such difference in composition which would be routinely expected between any two glass sheets, or at least those in the art which are regarded as “unavoidable”. Presumably, then, if the difference in composition claimed is one which is “unavoidable” in the art, then therefore, any two glass sheets of Cites having the same composition are considered to “differ” in that they contain differences which, though potentially unmeasurable, are still present and unavoidable. Alternatively, Cites uses the term “about” in describing its compositional endpoints, which, according to the definition of the term “about” in cites means that any value recited is an approximation (Cites: para. [0085]). Therefore, any two glass sheets of Cites are expected to have the claimed difference in composition, but achievement of the claimed property, as any values in Cites are merely “approximate” (i.e., differing by an amount which meets the present claims as any amount of difference meets the claims, but would still result in the claimed properties, as the claimed properties are achieved when such compositional differences are no more than 0.2%, or are “approximate” to each other). In a further alternative, Cites teaches that the glass sheets can be varied in composition or formed into hybrid laminates (i.e., those which preclude two glass sheets identical in composition), and Cites includes overlapping ranges for the compositional proportions of the present specification (Cites: para. [0050], [0065], and [0083]). Therefore, a person of ordinary skill in the art would have found it obvious to selected two different compositions for the glass layers of Cites, at the express suggestion of Cites. Since Cites teaches two glass sheets of different compositions, with proportions overlapping those of the present specification, a person of ordinary skill would have expected the claimed properties in such a structure, as compositional elements and derived properties are inseparable. See MPEP 2112.
With regards to claim 2, the temperature difference between the two sheets is expected to be 0⁰C (see above discussion).
With regards to claim 3, Cites discloses a modulus of elasticity (i.e., Young’s modulus) of, for example, 85 GPa (Cites: para. [0067]).
With regards to claim 4, Cites discloses a modulus of elasticity (i.e., Young’s modulus) of, for example, 85 GPa (Cites: para. [0067]).
With regards to claim 5, the internal glass sheet (i.e., second glass sheet) is disclosed as being chemically toughened to a depth of at least about 15 microns to a compressive stress of at least about 300 MPa (Cites: para. [0074]-[0075]). These ranges overlap the claimed ranges of a depth of at least 40 microns and a compressive stress of at least 150 MPa and at most 900 MPa, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 6, the compressive stress range of Cites (i.e., at least about 300 MPa) overlaps the claimed range (i.e., at most 600 MPa), thereby establishing a prima facie case of obviousness (Cites: para. [0074]-[0075]). See MPEP 2144.05.
With regards to claim 7, the depth range of Cites (i.e., at least about 15 microns) overlaps the claimed range (i.e., at least 80 microns), thereby establishing a prima facie case of obviousness (Cites: para. [0074]-[0075]). See MPEP 2144.05.
With regards to claim 8, it is noted that the claim does not define the “region” of the compressive stress zone, or the location belonging to the “bulk”. It is noted that the claim can be arbitrarily met by selecting a “region” of the compressive stress zone, including one so small that it is the size of a sodium ion, which therefore must necessarily have more sodium ions than lithium ions compared to any other zone.
With regards to claim 9, the laminated glass pane is depicted as curved such that the internal glass sheet 120 (i.e., second glass sheet) is curved concavely (Cites: para. [0025]-[0026]); Fig. 2).
With regards to claim 10, the laminated glass pane is depicted as comprising a uniaxial curve (Cites: Fig. 2).
With regards to claim 11, Cites depicts internal glass sheet 16 (i.e., the second glass sheet) as having a thickness which is positive at a center of the glass, but has been etched to a thickness of zero towards edges of the glass sheet (i.e., the second glass sheet has a decreasing thickness from a center of the glass sheet to separate edges) (Cites: para. [0044]; Fig. 3).
With regards to claim 12, the glass sheets of Cites are uniform in thickness (i.e., a thickness that remains consistent across the entire laminated glass pane) (Cites: para. [0072]).
With regards to claim 13, Cites discloses the glass sheets as float glass sheets (Cites: para. [0073]). In the interest of compact prosecution, it is further noted that the phrase “float glass sheet” constitutes product-by-process language. Such language does not limit the claims to the material steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, it is not seen how the float glass process results in a structural difference.
With regards to claim 14, Cites does not appear to explicitly disclose a zebra angle of greater than or equal to 45 degrees at a thickness of 0.7 mm. However, the present specification admits that the claimed zebra angle is due thickness variation caused by a down-draw process (Present Specification PGPub: para. [0052]). Cites discloses the selection of a down draw process which produces glass sheets of uniform thicknesses and relatively pristine surfaces (Cites: para. [0072]-[0073]). Therefore, based on the admissions of the present specification, the glass laminate of Cites would have been expected to possess the claimed zebra angle, as they possess the surface uniformity required to achieve the claimed zebra angle per the present specification. See MPEP 2112.
With regards to claim 15, Cites does not appear to explicitly disclose a zebra angle of greater than or equal to 55 degrees. However, the present specification admits that the claimed zebra angle is due thickness variation caused by a down-draw process (Present Specification PGPub: para. [0052]). Cites discloses the selection of a down draw process which produces glass sheets of uniform thicknesses and relatively pristine surfaces (Cites: para. [0072]-[0073]). Therefore, based on the admissions of the present specification, the glass laminate of Cites would have been expected to possess the claimed zebra angle, as they possess the surface uniformity required to achieve the claimed zebra angle per the present specification. See MPEP 2112.
With regards to claim 16, Cites teaches adjusting the flexural strength of the glass laminate (i.e., bending strength) based on the parameters of its chemical strengthening process. Increasing strength reduces crack propagation and improves mechanical performance (Cites: para. [0054], [0070], [0077]-[0078]). However, glass without adjustment to strength is disclosed as having improved deflection without breakage in response to mechanical impact (Cites: para. [0078]). In other words, there exists a tradeoff between crack propagation and impact deflection when strength is adjusted. Furthermore, Cites discloses multiple exemplary processes directed to strength adjustment, and therefore, one of ordinary skill would conclude from the Cites reference that adjusting strength is a well-known, routine modification in the art (Cites: para. [0070]). In view of the foregoing, a person of ordinary skill in the art would have found it obvious to have optimized the bending strength of the glass sheets of Cites.
With regards to claim 17, Cites teaches adjusting the flexural strength of the glass laminate (i.e., bending strength) based on the parameters of its chemical strengthening process. Increasing strength reduces crack propagation and improves mechanical performance (Cites: para. [0054], [0070], [0077]-[0078]). However, glass without adjustment to strength is disclosed as having improved deflection without breakage in response to mechanical impact (Cites: para. [0078]). In other words, there exists a tradeoff between crack propagation and impact deflection when strength is adjusted. Furthermore, Cites discloses multiple exemplary processes directed to strength adjustment, and therefore, one of ordinary skill would conclude from the Cites reference that adjusting strength is a well-known, routine modification in the art (Cites: para. [0070]). In view of the foregoing, a person of ordinary skill in the art would have found it obvious to have optimized the bending strength of the glass sheets of Cites.
With regards to claim 18, the internal glass sheet (i.e., second glass sheet) is disclosed as being chemically toughened to a depth of at least about 15 microns to a compressive stress of at least about 300 MPa (Cites: para. [0074]-[0075]). As both sides of the glass sheet undergo ion exchange, the ranges for the depth and compressive stress of Cites overlap those of the present claim. With regards to the recitation of a potassium-exchanged surface layer and a sodium-exchange surface layer, these recitations technically constitute product-by-process language which does not structurally limit the claim. The recitations of potassium-exchanged and sodium-exchanged surface layers do not actually correspond to specific amounts of potassium or sodium. In other words, the claim appears to specifying a structure following a particular process step (i.e., the presence of sodium or potassium) which need not necessarily be supplied by the process step. Furthermore, the claim language does not state whether sodium or potassium are exchanged into the surface layers, out of the surface layers, or both. 
With regards to claim 19, Cites discloses the external glass sheet (i.e., first glass sheet) as being a lithium aluminum silicate glass having a thickness of, for example, 1 mm (see above discussion).
With regards to claim 20, Cites discloses an Li2O content of 0 to 5%, an Na2O content of 6 to 15%, and an Al2O3 content of about 8 to 12% (Cites: para. [0050]). The amounts of Li2O and Na2O overlap those of the present claims, and the endpoint of the Al2O3 content is substantially close to the claimed endpoint.
With regards to claim 21, it is noted that the step of chemical toughening due to exchange of lithium ions by sodium ions constitutes product-by-process language. Such language does not limit the claims to the material steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, it is not seen how the float glass process results in a structural difference. In the present case, the process recited is broad such that, technically, any glass sheet composition having a combination of lithium and sodium ions is within the scope of the claim. The claim does not preclude such ion exchange processes in which a set amount of lithium ions are exchanged uniformly across the glass sheet, in which case, there exists no structural difference between such a glass sheet, and one preformed with the same lithium and sodium ion concentration.

Response to Arguments
Several of Applicant’s arguments have been considered and they are found persuasive. The Examiner agrees that claim 8 no longer possesses the issue of antecedent basis based on Applicant’s amendment, and the Examiner further agrees that the Cites reference no longer anticipates the claims as amended due to the inclusion of the phrase “and having a second composition that differs from the first composition”. The rejection under 35 U.S.C. 102 over Cites has been withdrawn. However, new grounds of rejection are made under 35 U.S.C. 103 over Cites.
The remainder of Applicant's arguments have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to specify the claimed viscosity property with respect to the composition, but Applicant’s amendment still does not address if the viscosity is positively recited in the composition, or if Applicant is reciting a hypothetical viscosity range. Therefore, the rejection of claim 1 under 35 U.S.C. 112(b) is maintained, as the arguments/amendments do not address the issue which renders the claim indefinite.
Applicant has corrected the issue of antecedent basis in claim 8, but Applicant has not addressed the indefinite phrase “enriched in sodium and depleted in lithium”. As this indefinite phrase has not been addressed, claim 8 remains rejected as indefinite under 35 U.S.C. 112(b). 
Applicant argues that the specification defines the term “substantially” in the specification such that “[A} glass sheet is in particular toughened substantially by an exchange of lithium ions by sodium ions if the preliminary stress is exclusively achieved by this exchange”, and therefore, the rejection of claim 21 under 35 U.S.C. 112(b) should be withdrawn. This argument is not found persuasive as the rejection of indefiniteness was not made because the term “substantially” was indefinite, but rather, because the claim was grammatically incorrect in a manner such as to render the claim indefiniteness. The term “substantially” is not used in the claim in a manner as argued by Applicant, but rather, claim 21 recites “is a chemically toughened sheet substantially due to a change”. Based on the arguments and specification, it is possible Applicant means “is a substantially chemically toughened sheet due to a change” but this is not recited in the claim. Pointing to the specification does not fix the grammatical error of the claim.
Applicant argues that the ranges of claims 6 and 17 of “at most 600 MPa” is within the claimed ranges stated in claims 5 and 16, and narrows the range of claims 5 and 16 of “at least 150 MPa and at most 900 MPa”. This argument is not found persuasive as claims 6 and 17 recite no lower bound. Essentially, 100 MPa would be within the range of claims 6 and 17, but not claims 5 or 16. This issue could be remedied by amending claims 6 and 17 to “at least 150 MPa and at most 600 MPa. Claims 6 and 17 remain rejected under 35 U.S.C. 112(d), as the omit lower bounds, and could be read as therefore not requiring the lower bounds of claims 5 and 16.
Applicant argues that the range of claim 15 narrows past claim 14, as claim 14 recites “a zebra angle of greater than or equal to 45⁰at a thickness of 0.7 mm” but claim 15 recites “greater than or equal to 55⁰”. This argument is not found persuasive because claim 14 recites the measured zebra angle “at a thickness of 0.7 mm”, but claim 15 no longer recites the thickness at which the zebra angle is measured. A zebra angle of 65⁰ at a thickness of 1.0 mm would meet claim 15 as it is above 55⁰, but not claim 14 as the thickness is not measured at 0.7 mm. Claim 15 remains rejected under 35 U.S.C. 112(d), as it does not require the measurement thickness of claim 14.
Applicant submits that any modification of Cites that results in glass sheets of differing compositions would impermissibly change its principle of operation. This argument is not found persuasive as Cites expressly notes that its various embodiments and characteristics thereof may be adjusted and combined, and furthermore, Cites teaches “hybrid” glass sheets (i.e., includes glass sheets which do not have the same composition). Therefore, there is no evidence that selection of two different compositions for the glass sheets of Cites would change its principle of operation, and if anything, there is explicit suggestion of the opposite (i.e., that change in composition would not change its principle of operation). Furthermore, the Examiner notes that the meaning of the term “differ” in the present specification includes differences of less than 0.2% which are due to “unavoidable manufacturing variations.” Since the claimed difference includes those which are “unavoidable” in the art, Cites is submitted to possess the claimed difference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783